Citation Nr: 0802156	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-37 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for osteoarthritis of the right hip, status post 
injury.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In that rating decision, the RO 
increased the initially assigned rating from zero to 30 
percent for the veteran's service-connected right hip 
disability.   

In a December 2006 statement a VA primary care physician 
wrote that the veteran's right hip disability caused him to 
hobble and limp so much that his degenerative disc disease of 
the lumbar spine at L3-4 was getting worse.  Based on this, 
the Board finds that there may be an inferred claim for 
service connection for a lumbar spine disorder.  This matter 
is referred to the RO for appropriate action.


FINDING OF FACT

Osteoarthritis of the right hip, status post injury, is 
manifested by complaints of painful motion, with limitation 
of motion; it is not productive of hip ankylosis, thigh 
extension limited to 5 degrees, or other thigh impairment, 
hip flail joint, or femur impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for osteoarthritis of the right hip, status post 
injury, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5250-5255 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
January, February and April 2006, and more generally, in 
letters of June 2001 and February 2007.  In those letters the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claim on appeal for an initial 
disability rating in excess of 30 percent for osteoarthritis 
of the right hip, status post injury.  VA has also informed 
the veteran of the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, reports of VA examinations, including as recently as 
June 2007, and statements made in support of the veteran's 
claim, and other materials.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.


II.  Analysis

The veteran is claiming that the severity of his service-
connected osteoarthritis of the right hip, status post 
injury, warrants an initial disability rating in excess of 30 
percent.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which 
the veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  See also 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after 
service connection is established).  
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

There is X-ray evidence of arthritis involvement in the 
service-connected right hip disability.  Diagnostic Code 5010 
provides that arthritis due to trauma that is substantiated 
by X-ray findings is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

The applicable evidence of record material to the veteran's 
claim includes reports of VA examinations in June 2005 and 
June 2007.  Additionally, VA treatment records dated from 
2003 to May 2007 show that the veteran was being treated for 
his osteoarthritis of the right hip, status post injury.

The June 2005 VA examination report shows that the veteran 
reported right hip weakness, stiffness, swelling, heat and 
redness, and instability.  He denied having any locking.  He 
reported that he could only walk 100 feet without having to 
stop due to pain, that the leg was easily fatigued and that 
he had a lot of cramping in the hip.  He reported that the 
hip caused constant pain, which he rated as a 6 on a scale of 
10; and sometimes 10/10, lasting 30 to 45 minutes.  He 
reported that he had minimal internal and external rotation 
of the hip and was barely able to flex his hip at all.  With 
flare-ups, he had next to no motion.  The veteran reported 
that he had not had any dislocations or subluxations.  He 
stated that he was able to dress himself, but noted that he 
was unable to drive.  He reportedly moved around the house 
very slowly.

On examination, the veteran was able to flex the hip 20 
degrees; with a contracture, exquisite pain was elicited on 
attempts of range of motion movement.  The veteran had 10 
degrees of internal rotation and 10 degrees of external 
rotation.  The veteran had hip pain on repeated motion (after 
5 or 6 times).  He reported that he had some pain shooting 
down into the leg.  The lumbar spine had a little bit of a 
paraspinal muscle spasm.  Motor function to the foot was 5/5.  
There was no instability of the knee.   X-ray examination 
results were consistent with post-traumatic diffuse arthritic 
changes.  The report contains an impression including that 
the veteran had significant disability with regards to range 
of motion of the hip; and that he ambulates with an antalgic 
gait secondary to pain and deformity, using the assistance of 
a cane to ambulate.

In a December 2006 statement a VA primary care physician 
wrote to certify that the veteran was being treated for 
worsening pain and loss of motion from degenerative arthritis 
of the right hip.  The physician noted the following 
condition of the disability.  On motion testing, the veteran 
was no longer able to simulate the cranking of a bicycle 
using the right lower extremity due to severe reduction in 
hip flexion; and he also had only a few degrees left of 
abduction.  Such attempted movement is consistently painful 
and getting progressively worse.  It was noted that the 
veteran had to hobble and limp so much that his lumbar spine 
degenerative disc disease at L3-4 was getting worse.  The 
physician opined that the requested rating increase would 
seem to be fully warranted based on the clear and consistent 
pain and loss of function of the right hip.

During a June 2007 VA examination, the veteran reported that 
he retired in 1999 from his work in construction-he was 
unable to climb ladders and do construction work due to his 
right hip condition.  He reported having the following 
current complaints.  He reported having constant pain in the 
right hip, which aggravated with walking.  He was only able 
to walk 50 feet before he had to stop due to pain and was not 
able to climb stairs, but had no significant pain while 
sitting.  The pain was located in the hip joint and did not 
extend beyond the joint.  He had no obvious swelling.  He had 
stiffness in the hip joint, which was worse in the morning.  
He had weakness and fatigability in the right hip joint.  He 
reported that after walking more than usual or with changes 
of weather he had flare-ups, which resulted in more pain and 
stiffness.  He rated the level of pain as averaging 4 to 5 on 
a scale of 10, which rises to 8 or 9 with a flare-ups.  He 
uses a cane or a walker for walking.

On examination, the veteran was not able to walk with tip toe 
or heel.  He required assistance for walking a short 
distance, and used his cane.  The hip joint showed pain on 
manipulation, with crepitation.  There was no evidence of 
fluid in the joint.  Sensory testing to pin prick and touch 
in the right lower extremity was 5/5; and knee jerks were 
3/4.  There was no evidence of muscle loss in the lower 
extremity.  The lower extremities had equal circumferences, 
bilaterally, at both the mid-thigh and mid-calf.  

Examination of the ranges of motion of the right hip joint 
revealed the following ranges of motion - with limitations of 
motion due primarily to pain.  Forward flexion was from 0 to 
50 degrees (painless); and passively, was from 50 to 60 
degrees (very painful).  Hip abduction was from 0 to 20 
degrees (painless); and was from 20 to 30 degrees (painful).  
Hip adduction was from 0 to 10 degrees; and from 10 to 15 
degrees (painful).  Internal rotation was from 0 to 20 
degrees (painless); and passively, was from 20 to 30 degrees 
(very painful).  External rotation was from 0 to 30 degrees 
(painless); and passively, was from 30 to 40 degrees.  The 
examiner was unable to evaluate ranges of motion after use 
because the veteran was unable to exercise; and evaluation of 
range of motion of the hip joint during flare-up was not 
feasible.

X-ray examination of the right hip showed (1) arthropathy, 
right hip, unchanged since June 2004; (2) possible metallic 
foreign bodies; and (3) arteriosclerosis.  The June 2007 VA 
examination report contains the diagnosis "(1) degenerative 
arthritis of the right hip with severe limitation of range of 
motion and pain."

The veteran's service-connected osteoarthritis of the right 
hip, status post injury, is currently evaluated as 30 percent 
disabling pursuant to rating criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2007).  Diagnostic Code 5252 
provides ratings based on limitation of flexion of the thigh.  
Under that code, a 30 percent rating is for flexion of the 
thigh that is limited to 20 degrees; and a 40 percent rating 
is for flexion of the thigh that is limited to 10 degrees.  
38 C.F.R. § 4.71a.  Normal ranges of motion of the hip are 
from hip flexion from 0 degrees to 125 degrees, and hip 
abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

In evaluating the veteran's service-connected right hip 
disability, the record does not contain any evidence showing 
that the right hip disability meets the criteria for a higher 
rating under Diagnostic Code 5252.  During the June 2005 VA 
examination, the veteran was able to flex the hip 20 degrees.  
During the June 2007 VA examination, the veteran was able to 
flex his right hip painlessly from 0 to 50 degrees of motion, 
although the report indicated that he had only passive motion 
beyond that, from 50 to 60 degrees, which was very painful.  

Nevertheless, to warrant a rating in excess of 30 percent 
under Diagnostic Code 5252, the evidence must show that 
flexion of the thigh is limited to only 10 degrees.  As this 
is not shown, an increase under that code is not warranted 
for the service-connected right hip disability. 

The Board has considered whether a higher rating is warranted 
under other diagnostic criteria assignable for hip and thigh 
disability.  In addition to Diagnostic Code 5252, other 
provisions of 38 C.F.R. § 4.71a provide criteria for rating 
hip and thigh disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250 to 5255 (2007).

First, the veteran's degenerative joint disease of the right 
hip is already assigned a disability rating in excess of the 
maximum assignable rating under Diagnostic Codes 5251 (for 
limitation of extension of the thigh), and 5253 (for 
impairment of the thigh-limitation of rotation, adduction, 
and/or abduction).  Range of motion testing does not show 
that the veteran's limitation of thigh motion is so severe as 
to warrant a compensable rating under either Diagnostic Code.  

Second, the clinical record does not show that the veteran's 
hip problems cause ankylosis or hip flail joint to so as to 
meet the relevant criteria to warrant an evaluation under 
Diagnostic Codes 5250 or 5254.  See 38 C.F.R. § 4.71a.  
Without evidence of hip ankylosis or flail hip joint, these 
Diagnostic Codes are inapplicable.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Flail joint is defined 
as a joint exhibiting abnormal or paradoxical mobility.  See 
Id. at 637.  There is no medical evidence of these 
conditions.

On consideration of the criteria of Diagnostic Code 5255, the 
current 30 percent evaluation in effect would reflect a 
determination of impairment (malunion) of the femur, with 
marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  In this case, the Board is addressing the 
impairment due to hip disability.  

Review of the record as discussed above, however, does not 
show that the service-connected osteoarthritis of the right 
hip, status post injury, meets criteria necessary to warrant 
a disability rating in excess of 30 percent under Diagnostic 
Code 5255. There is no evidence that the veteran's right hip 
disability involves a fracture of the femur, to include 
fracture of a surgical neck of the femur, with false joint; 
or fracture of the shaft or anatomical neck of the femur, 
with nonunion.  Thus, the record does not show competent 
evidence so as to meet criteria for an increase under 
Diagnostic Code 5255.  As such, a higher rating for femur 
impairment under that code is not warranted.

Also, there is not a medical and factual basis upon which to 
conclude that there is functional loss due to pain associated 
with the right hip disability which is sufficient to warrant 
any additional rating for the service-connected disability.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  While the VA 
examiners have characterized the veteran's right hip 
disability as resulting in significant disability with severe 
limitation of range of motion and pain, the range of motion 
in flexion is at worst 20 degrees, and most recently shown to 
be 50 degrees of active flexion.  

The 20 degrees shown in June 2005 approximates the criteria 
for a 30 percent rating.  The most recent evidence, moreover, 
shows that the range of motion of flexion (50 degrees, 
active) would not even meet the criteria to warrant a 10 
percent disability rating under pertinent rating criteria 
(Diagnostic Code 5252).  Even accounting for any decrease in 
range of motion or joint function additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use of any of the joints, the evidence does not 
warrant an increase over the present 30 percent.   The 
current evaluation of 30 percent represents significant 
disability and adequately compensates for the significant 
disability caused by the veteran's service-connected right 
hip disability. 

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
impairment due to the service-connected right hip disability 
subject to this appeal, there is no evidence that the nature 
and severity of the service-connected symptoms alone are 
beyond what is contemplated by the applicable criteria.  
There is also no indication that the disorder has 
necessitated frequent periods of hospitalization.  Based on 
the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for osteoarthritis of the right hip, status post injury, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


